 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 152 Monmouth Care Center 
and
 SEIU 1199 New Jersey 
Health Care Union
  Mildord Manor Nursing and Rehabilitation Center 
and
 SEIU 1199 New Jersey Health Care Union
  Pinebrook Nursing Home and Rehabilitation Center 
and
 SEIU 1199 New Jersey Health Care Union.
  Cases
 22ŒCAŒ27287, 22
ŒCAŒ27290, 22
ŒCAŒ27291, 22
ŒCAŒ27829, and 22
ŒCAŒ27830 November 17, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
  AND 
HAYES
 On April 27, 2009, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 354 NLRB 
11 (2009)
.1  Thereafter, 
the Respondent filed a petition for review in the United 
States Court of Appeals for the District of Columbia Ci
r-cuit, and 
the 
General Counsel filed a cross
-application 
for enforcement.
 On June 17,
 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that u
nder Section 3(b) of the 
Act, in order to exercise the delegated authority of the 
Board, a delegee group of at least three members 
must be 
maintained.  Thereafter, the court of appeals r
emanded 
this case for further proceedings consistent with the S
u-preme Court™s decision. 
 The National Labor Rel
ations Board has delegated its 
authority in this proceeding to a three
-member panel.
2   Th
e Board has considered the judge™s dec
ision and the 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge™s rulings, findings, and concl
u-sions and to adopt the recommended Order to the extent 
and for the reasons stated in the d
ecision reported at 354 
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member grou
p, all of the powers 
of the National Labor R
elations Board 
in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.
  Thereafter, pursuant to this delegation, the two sitting members issued 
dec
isions and orders 
in u
nfair labor practice and representation c
ases.
 2 Consistent with the Board
™s general practice in cases remanded 
from the courts of appeals, and for reasons of admi
nistrative economy, 
the panel includes the remaining member who participated in the orig
i-nal 
decision.  Furthermore, 
under the Board
™s standard procedures 
applicable to all cases assigned to a panel, the Board 
Members not 
assigned to the panel had the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of thi
s decision.
 Member Pearce is recused, and has taken no part in consi
dering this 
case.
 NLRB 
11 (2009), which is incorporated by reference,
3 except as modified b
elow.
4 ORDER
 A. The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified below, and orders that the Respondent
, Mo
n-mouth Care Center, Long Branch, New Jersey, its offi
c-ers, agents, successors, and assigns, shall take the action 

set forth in the recommended O
rder as modified.
 Substitute the following for paragraph A,2(d).
 ﬁ(e) Within 14 days after se
rvice by the Re
gion, post at 
its facility in Long Branch, New Jersey, copies of the 

attached notice marked 
‚Appendix.
™18 Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 22, after being signed by the Respondent
™s autho
r-ized representative, shal
l be posted by the Respo
ndent 
and maintained for 60 consecutive days in co
nspicuous 
places i
ncluding all places where notices to employees 
are customarily posted.  In addition to phys
ical posting of 
paper notices, notices shall be distributed ele
ctronicall
y, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respo
ndent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are n
ot altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respo
ndent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall d
uplicate and 
mail, at it
s own expense, a copy of the notice to all cu
r-rent employees and former employees e
mployed by the 
Respondent at any time since August 31, 2002.
ﬂ B. The National Labor R
elations Board orders that the 
Respondent, Milford Manor Nursing Home and Reh
a-bil
itation
 Center, West Milford, New Jer
sey
, its off
icers, 
agents, successors, and assigns, shall take the action set 
forth in the recommended Order as modified.
 Substitute the following for paragraph B
,2(d).
 ﬁ(e) Within 14 days after service by the R
egion, post at 
its facility in West Milford, New Jersey, copies of the 

attached notice marked ‚Appendix.™
18 Copies of the n
o-3 We find it unnecessary to rely on 
Area Trade Bindery Co.
, 352 
NLRB 172, 172 fn. 3 (2008).  Without reliance on that decision, Me
m-ber Hayes agrees with the views express
ed by former Member 
Schaumber at 354 NLRB 
11, fn. 2, par
. 4 (2009), disavo
wing reliance 
on the judge
™s statements indicating that impasse could not be found 
because both parties did not believe that they were at impasse.
 4 We shall modify the judge
™s recom
mended Order to provide for the 
posting of the notices in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
For the reasons stated in his di
ssenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notices.
  356 NLRB No. 29
                                                                                                                        MONMOUTH CARE CENTER
 153 tice, on forms provided by the Regional Director for R
e-gion 22, after being signed by the Respondent™s autho
r-ized representative, shall be posted b
y the Respondent 
and maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees 

are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electron
ically, 
such as by
 email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily comm
unicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, d
efaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 

gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense
, a copy of the notice to all cu
r-rent employees and former e
mployees employed by the 
Respondent at any time since August 31, 2002.ﬂ
 C.  The National Labor Relations Board o
rders that the 
Respondent, Pinebrook Nursing Home, Englishtown, 
New Jersey, its offi
cers, agents, successors, and assigns, 
shall take the action set forth in the recommended Order 
as modified.
 Substitute the following for paragraph C
,2(d).
 ﬁ(e) Within 14 days after service by the R
egion, post at 
its facility in Englishtown, New Jersey, co
pies of the 
attached notice marked ‚Appendix.™
18 Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 22, after being signed by the Respondent™s autho
r-ized representative, shall be posted by the Respondent 
and maintained for 60 conse
cutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electron
ically, 
such as by email, posting on an intranet or an interne
t site, and/or other electronic means, if the Respondent 

customarily comm
unicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material. In
 the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employ
ees and former e
mployees employed by the 
Respondent at any time since August 31, 2002.ﬂ
   